Name: 74/287/EEC: Commission Decision of 8 May 1974 authorizing the Italian Republic to take certain protective measures under Article 108 (3) of the Treaty (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-06-08

 Avis juridique important|31974D028774/287/EEC: Commission Decision of 8 May 1974 authorizing the Italian Republic to take certain protective measures under Article 108 (3) of the Treaty (Only the Italian text is authentic) Official Journal L 152 , 08/06/1974 P. 0018 - 0038 Greek special edition: Chapter 10 Volume 1 P. 0061 ++++COMMISSION DECISION OF 8 MAY 1974 AUTHORIZING THE ITALIAN REPUBLIC TO TAKE CERTAIN PROTECTIVE MEASURES UNDER ARTICLE 108 ( 3 ) OF THE TREATY ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 74/287/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 108 ( 3 ) THEREOF ; WHEREAS IN RECENT MONTHS THE ITALIAN ECONOMY HAS BEEN EXPERIENCING A HIGH GROWTH RATE AND A SUBSTANTIAL EXPANSION OF CONSUMPTION ; WHEREAS OVERALL DEMAND HAS DEVELOPED IN SUCH A WAY AS TO SPARK OFF A MAJOR ACCELERATION OF THE INFLATIONARY PROCESS , A SHARP DETERIORATION IN THE BALANCE OF PAYMENTS AND , CONSEQUENTLY , A MARKED DEPRECIATION OF THE LIRA ; WHEREAS THE SITUATION HAS LATELY BEEN GROWING STEADILY WORSE , SO THAT THE ITALIAN ECONOMY IS NOW FACING EXCEPTIONAL CIRCUMSTANCES BOTH INTERNALLY AND EXTERNALLY , WITH THE BALANCE OF PAYMENTS MOVING UNACCEPTABLY FURTHER INTO DISEQUILIBRIUM ; WHEREAS THE GROWING INTERPENETRATION OF THE ECONOMIES OF THE MEMBER STATES MEANS THAT THE EFFECT OF THESE DIFFICULTIES WILL BE FELT IN ALL THE COUNTRIES OF THE COMMUNITY ; WHEREAS BY LETTER DATED 29 APRIL 1974 ITALY INFORMED THE COMMISSION THAT IT HAD TAKEN A NUMBER OF MEASURES TO REDUCE ITS BALANCE OF PAYMENTS DISEQUILIBRIUM ; WHEREAS THESE MEASURES INCLUDE A PROVISION DESIGNED TO RESTRICT THE MONEY SUPPLY BY REQUIRING AN INTEREST-FREE SIX-MONTH DEPOSIT TO BE LODGED IN CASH WITH THE BANK OF ITALY ; WHEREAS ARTICLE 109 OF THE TREATY OF ROME WAS RELIED UPON AS GROUNDS FOR THE DEPOSIT , WHICH REPRESENTS 50 % OF THE VALUE OF ALL IMPORTED GOODS , OTHER THAN RAW MATERIALS , ENERGY PRODUCTS AND MOST CAPITAL GOODS ; WHEREAS ON 6 MAY 1974 THE COMMISSION , HAVING EXAMINED , PURSUANT TO ARTICLE 108 ( 1 ) , THE STATE OF THE ITALIAN ECONOMY AND THE MEASURES TAKEN BY ITALY , ADDRESSED A RECOMMENDATION TO ITALY UNDER ARTICLE 108 ( 1 ) ; WHEREAS THE COUNCIL HAS DECIDED NOT TO PROVIDE THE MUTUAL ASSISTANCE RECOMMENDED BY THE COMMISSION ; WHEREAS , HOWEVER , THE STATE OF THE ITALIAN ECONOMY IS SO SERIOUS AND MEASURES TO REMEDY IT OUGHT TO BE TAKEN SO URGENTLY THAT THE MEASURES RECOMMENDED TO ITALY UNDER ARTICLE 108 ( 1 ) OF THE TREATY WILL NOT BE SUFFICIENT FOR THEY ARE NOT ON THEIR OWN CAPABLE OF IMMEDIATELY RECTIFYING THE ITALIAN BALANCE OF PAYMENTS ; WHEREAS , HOWEVER , MEASURES WHOSE EFFECT IS TO HINDER THE FREE MOVEMENT OF GOODS WOULD STRIKE AT THE VERY FOUNDATIONS OF THE COMMUNITY , EVEN IF THEIR OBJECT IS TO OVERCOME EXCEPTIONAL ECONOMIC AND MONETARY DIFFICULTIES ; WHEREAS RECOURSE SHOULD THEREFORE BE HAD SOLELY TO MEASURES WHICH , WHILE LIKELY TO ACHIEVE THE DESIRED RESULT , WILL NEVERTHELESS DISTURB THE OPERATION OF THE COMMON MARKET AS LITTLE AS POSSIBLE ; WHEREAS THE APPLICATION OF SUCH MEASURES SHOULD BE STRICTLY LIMITED IN SCOPE AND IN DURATION ; WHEREAS ITALY SHOULD THEREFORE BE AUTHORIZED TEMPORARILY TO REQUIRE AN INTEREST-FREE BANK DEPOSIT TO BE LODGED WHEN CERTAIN GOODS ARE IMPORTED ; WHEREAS IT IS NECESSARY TO ENSURE THAT THESE MEASURES WILL BE APPLIED FLEXIBLY AND SPEEDILY SO AS TO RESTRICT COMMUNITY TRADE AS LITTLE AS POSSIBLE ; WHEREAS ITALY AND THE COMMISSION SHOULD THEREFORE WORK TOGETHER AND FIND APPROPRIATE SOLUTIONS TO ANY DIFFICULTIES WHICH MAY ARISE IN THE APPLICATION OF THESE MEASURES ; WHEREAS IN VIEW OF THE NEED TO REDRESS THE EXTERNAL FINANCIAL SITUATION , ITALY SHOULD BE AUTHORIZED TO CONTINUE , TEMPORARILY , THE MEASURES TAKEN IN JULY 1973 BY WAY OF DEROGATION FROM COMMUNITY OBLIGATIONS IN RESPECT OF THE FREE MOVEMENT OF CAPITAL ; WHEREAS THE DEVELOPMENT OF THE ECONOMIC SITUATION IN ITALY SHOULD BE KEPT UNDER CLOSE REVIEW SO THAT THE MEASURES AUTHORIZED MAY BE AMENDED OR REPEALED SHOULD THE CIRCUMSTANCES UNDERLYING THEM NO LONGER OBTAIN WITH RESPECT EITHER TO THE PRODUCTS COVERED BY THEM OR TO THE AMOUNT OR DURATION OF THE DEPOSIT ; WHEREAS THE OVERALL SITUATION AND THE PRACTICAL EFFECTS OF THE ITALIAN MEASURES SHOULD BE REVIEWED PERIODICALLY ; WHEREAS , FOR AGRICULTURAL PRODUCTS SUBJECT TO A COMMON ORGANIZATION OF THE MARKET INVOLVING STRICT PRICE SUPPORT MECHANISMS AND FOR PRODUCTS PROCESSED THEREFROM , THE MEASURES AUTHORIZED RUN COUNTER TO THE VERY PRINCIPLES OF THE COMMON ORGANIZATION ; WHEREAS AN EXPIRY DATE FOR THESE MEASURES SHOULD THEREFORE BE FIXED WITHOUT DELAY ; WHEREAS IN THE MEANTIME ALTERNATIVE SOLUTIONS WILL BE SOUGHT WITH ITALY AND THE OTHER MEMBER STATES , IT BEING UNDERSTOOD THAT THIS JOINT SEARCH CANNOT BE ALLOWED TO PREJUDICE THE COMMISSION'S RIGHT TO TAKE THE DECISIONS WHICH ARE ITS RESPONSIBILITY AT THE APPROPRIATE TIME , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED TO REQUIRE , UPON IMPORTATION OF GOODS LISTED IN THE ANNEX HERETO , A CERTIFICATE FROM A COMPETENT FINANCIAL INSTITUTION ATTESTING THAT AN INTEREST-FREE SIX-MONTH DEPOSIT HAS BEEN LODGED IN CASH WITH THE BANK OF ITALY ; THE AMOUNT OF THE DEPOSIT SHALL NOT EXCEED 50 % OF THE CIF VALUE OF THE GOODS . THE ITALIAN REPUBLIC SHALL PUBLISH A LIST OF THE FINANCIAL INSTITUTIONS EMPOWERED TO ISSUE SUCH CERTIFICATES . ARTICLE 2 THE ITALIAN REPUBLIC SHALL ENSURE THAT THE BANK DEPOSIT CERTIFICATES PROVIDED FOR IN ARTICLE 1 ARE ISSUED AUTOMATICALLY AND WITHOUT DELAY . ARTICLE 3 THE ITALIAN REPUBLIC SHALL ENSURE THAT THE BANK OF ITALY RELEASES THE DEPOSIT WITHOUT FORMALITY AS SOON AS : ( A ) THE SIX-MONTH PERIOD EXPIRES ; ( B ) THE GOODS IN RESPECT OF WHICH THE DEPOSIT WAS LODGED ARE RE-EXPORTED AS THEY ARE OR AFTER REPROCESSING . ARTICLE 4 SHOULD ANY DIFFICULTIES ARISE IN IMPLEMENTING THE MEASURES HEREBY AUTHORIZED , THE ITALIAN REPUBLIC AND THE COMMISSION SHALL EXAMINE THEM TOGETHER . ARTICLE 5 THE ITALIAN REPUBLIC IS TEMPORARILY AUTHORIZED TO REQUIRE ITS RESIDENTS TO LODGE AN INTEREST-FREE BANK DEPOSIT NOT EXCEEDING 50 % OF THE VALUE OF THEIR INVESTMENT TRANSACTIONS IN OTHER MEMBER STATES COVERED BY ARTICLES 1 AND 2 OF THE COUNCIL DIRECTIVE OF 11 MAY 1960 ( FIRST DIRECTIVE FOR THE IMPLEMENTATION OF ARTICLE 67 OF THE EEC TREATY ) , AS AMENDED BY DIRECTIVE NO 63/21/EEC OF 18 DECEMBER 1962 : DIRECT INVESTMENTS , INVESTMENTS IN REAL ESTATE , TRANSFER OF THE FINANCIAL RESOURCES REQUIRED FOR THE PROVISION OF SERVICES , OPERATIONS IN SECURITIES . ARTICLE 6 THE COMMISSION SHALL ENSURE THAT THE PROVISIONS OF THIS DECISION ARE OBSERVED . ARTICLE 7 1 . THE COMMISSION SHALL KEEP THE ECONOMIC SITUATION IN ITALY UNDER CLOSE REVIEW . 2 . IT RESERVES THE RIGHT TO AMEND OR REPEAL THIS DECISION IF ITS FINDS THAT THE CIRCUMSTANCES UNDERLYING ITS ADOPTION CHANGE OR THAT ITS EFFECTS ARE MORE RESTRICTIVE THAN NECESSARY FOR THE ATTAINMENT OF ITS AIMS OR SERIOUSLY HARM ALL OR PART OF THE COMMUNITY . 3 . IT SHALL , IN PARTICULAR , REVIEW THE OVERALL SITUATION AND THE EFFECTS OF THE MEASURES AUTHORIZED BY THIS DECISION BEFORE 31 JULY 1974 . 4 . IT SHALL , IF NECESSARY , PROCEED TO A SECOND REVIEW NOT LATER THAN 31 OCTOBER 1974 . 5 . THE COMMISSION SHALL WITHOUT DELAY SET A TIME LIMIT ON THE AUTHORIZATION CONTAINED IN ARTICLE 1 IN RESPECT OF AGRICULTURAL PRODUCTS SUBJECT TO A COMMON ORGANIZATION OF THE MARKET INVOLVING STRICT PRICE SUPPORT MECHANISMS AND FOR PRODUCTS PROCESSED THEREFROM . ARTICLE 8 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 8 MAY 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ANNEX CCT HEADING NO*DESCRIPTION* CHAPTER 1*LIVE ANIMALS* CHAPTER 2*MEAT AND EDIBLE MEAT OFFALS* 03.01*FISH , FRESH ( LIVE OR DEAD ) , CHILLED OR FROZEN* 03.02*FISH , DRIED , SALTED OR IN BRINE ; SMOKED FISH , WHETHER OR NOT COOKED BEFORE OR DURING THE SMOKING PROCESS : * *A . DRIED , SALTED OR IN BRINE : * *I . WHOLE , HEADLESS OR IN PIECES : * *E ) SALMON , SALTED OR IN BRINE* *II . FILLETS : * *B ) OF SALMON , SALTED OR IN BRINE* *B . SMOKED , WHETHER OR NOT COOKED BEFORE OR DURING THE SMOKING PROCESS : * *II . SALMON* *C . LIVERS AND ROES* 03.03*CRUSTACEANS AND MOLLUSCS , WHETHER IN SHELL OR NOT , FRESH ( LIVE OR DEAD ) , CHILLED , FROZEN , SALTED , IN BRINE OR DRIED ; CRUSTACEANS , IN SHELL , SIMPLY BOILED IN WATER* 04.01*MILK AND CREAM , FRESH , NOT CONCENTRATED OR SWEETENED* 04.02*MILK AND CREAM , PRESERVED , CONCENTRATED OR SWEETENED : * *A . NOT CONTAINING ADDED SUGAR : * *II . MILK AND CREAM , IN POWDER OR GRANULES : * *A ) IN IMMEDIATE PACKINGS OF A NET CAPACITY OF 2,5 KG OR LESS AND OF A FAT CONTENT , BY WEIGHT : * *1 . NOT EXCEEDING 1,5 % * *2 . EXCEEDING 1,5 % BUT NOT EXCEEDING 27 % * *3 . EXCEEDING 27 % BUT NOT EXCEEDING 29 % * *4 . EXCEEDING 29 % * *B ) OTHER , OF A FAT CONTENT , BY WEIGHT : * *2 . EXCEEDING 1,5 % BUT NOT EXCEEDING 27 % * *3 . EXCEEDING 27 % BUT NOT EXCEEDING 29 % * *4 . EXCEEDING 29 % * *III . MILK AND CREAM , OTHER THAN IN POWDER OR GRANULES : * *B . CONTAINING ADDED SUGAR* 04.03*BUTTER* 04.04*CHEESE AND CURD* 04.05*BIRDS' EGGS AND EGG YOLKS , FRESH , DRIED OR OTHERWISE PRESERVED , SWEETENED OR NOT : * *B . EGGS , NOT IN SHELL ; EGG YOLKS* 04.06*NATURAL HONEY* 04.07*EDIBLE PRODUCTS OF ANIMAL ORIGIN , NOT ELSEWHERE SPECIFIED OR INCLUDED* 05.01*HUMAN HAIR , UNWORKED , WHETHER OR NOT WASHED OR SCOURED ; WASTE OF HUMAN HAIR* 06.01*BULBS , TUBERS , TUBEROUS ROOTS , CORMS , CROWNS AND RHIZOMES , DORMANT , IN GROWTH OR IN FLOWER* 06.02*OTHER LIVE PLANTS , INCLUDING TREES , SHRUBS , BUSHES , ROOTS , CUTTINGS AND SLIPS* CCT HEADING NO*DESCRIPTION* 06.03*CUT FLOWERS AND FLOWER BUDS OF A KIND SUITABLE FOR BOUQUETS OR FOR ORNAMENTAL PURPOSES , FRESH , DRIED , DYED , BLEACHED , IMPREGNATED OR OTHERWISE PREPARED : * *A . FRESH* 06.04*FOLIAGE , BRANCHES AND OTHER PARTS ( OTHER THAN FLOWERS OR BUDS ) OF TREES , SHRUBS , BUSHES AND OTHER PLANTS , AND MOSSES , LICHENS AND GRASSES , BEING GOODS OF A KIND SUITABLE FOR BOUQUETS OR ORNAMENTAL PURPOSES , FRESH , DRIED , DYED , BLEACHED , IMPREGNATED OR OTHERWISE PREPARED* CHAPTER 7*EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS* 08.01*DATES , BANANAS , COCONUTS , BRAZIL NUTS , CASHEW NUTS , PINEAPPLES , AVOCADOS , MANGOES , GUAVAS AND MANGOSTEENS , FRESH OR DRIED , SHELLED OR NOT* 08.02*CITRUS FRUIT , FRESH OR DRIED* 08.03*FIGS , FRESH OR DRIED* 08.04*GRAPES , FRESH OR DRIED* 08.05*NUTS OTHER THAN THOSE FALLING WITHIN HEADING NO 08.01 , FRESH OR DRIED , SHELLED OR NOT : * *A . ALMONDS* *B . WALNUTS* *D . PISTACHIOS* *E . PECANS* *F . ARECA ( OR BETEL ) AND COLA* *G . OTHER* 08.06*APPLES , PEARS AND QUINCES , FRESH* 08.07*STONE FRUIT , FRESH* 08.08*BERRIES , FRESH* 08.09*OTHER FRUIT , FRESH* 08.10*FRUIT ( WHETHER OR NOT COOKED ) , PRESERVED BY FREEZING , NOT CONTAINING ADDED SUGAR* 08.11*FRUIT PROVISIONALLY PRESERVED ( FOR EXAMPLE , BY SULPHUR DIOXIDE GAS , IN BRINE , IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS ) , BUT UNSUITABLE IN THAT STATE FOR IMMEDIATE CONSUMPTION* 08.12*FRUIT , DRIED , OTHER THAN THAT FALLING WITHIN HEADING NO 08.01 , 08.02 , 08.03 , 08.04 OR 08.05* 08.13*PEEL OF MELONS AND CITRUS FRUIT , FRESH , FROZEN , DRIED , OR PROVISIONALLY PRESERVED IN BRINE , IN SULPHUR WATER OR IN OTHER PRESERVATIVE SOLUTIONS* 09.01*COFFEE , WHETHER OR NOT ROASTED OR FREED OF CAFFEINE ; COFFEE HUSKS AND SKINS ; COFFEE SUBSTITUTES CONTAINING COFFEE IN ANY PROPORTION* 09.02*TEA* 09.03*MATE* 09.04*PEPPER OF THE GENUS " PIPER " ; PIMENTO OF THE GENUS " CAPSICUM " OR THE GENUS " PIMENTA " * 09.05*VANILLA* 09.06*CINNAMON AND CINNAMON-TREE FLOWERS* 09.07*CLOVES ( WHOLE FRUIT , CLOVES AND STEMS ) * 09.08*NUTMEG , MACE AND CARDAMOMS* 09.10*THYME , SAFFRON AND BAY LEAVES ; OTHER SPICES : * CCT HEADING NO*DESCRIPTION* 09.10 ( CONTINUED ) *C . SAFFRON* *D . GINGER* *E . TURMERIC ( CURCUMA ) ; FENUGREEK SEED* *F . OTHER SPICES , INCLUDING THE MIXTURES REFERRED TO IN NOTE 1 ( B ) TO THIS CHAPTER* 10.06*RICE : * *A . PADDY RICE ; HUSKED RICE : * *II . HUSKED RICE* *B . SEMI-MILLED OR WHOLLY MILLED RICE* *C . BROKEN RICE* CHAPTER 11*PRODUCTS OF THE MILLING INDUSTRY ; MALT AND STARCHES ; GLUTEN ; INULIN* 12.04*SUGAR BEET , WHOLE OR SLICED , FRESH , DRIED OR POWDERED ; SUGAR CANE* 12.05*CHICORY ROOTS , FRESH OR DRIED , WHOLE OR CUT , UNROASTED* 12.06*HOP CONES AND LUPULIN* 12.08*LOCUST BEANS , FRESH OR DRIED , WHETHER OR NOT KIBBLED OR GROUND , BUT NOT FURTHER PREPARED ; FRUIT KERNELS AND OTHER VEGETABLE PRODUCTS OF A KIND USED PRIMARILY FOR HUMAN FOOD , NOT FALLING WITHIN ANY OTHER HEADING* 12.09*CEREAL STRAW AND HUSKS , UNPREPARED , OR CHOPPED BUT NOT OTHERWISE PREPARED* 14.01*VEGETABLE MATERIALS OF A KIND USED PRIMARILY FOR PLAITING ( FOR EXAMPLE , CEREAL STRAW , CLEANED , BLEACHED OR DYED , OSIER , REEDS , RUSHES , RATTANS , BAMBOOS , RAFFIA AND LIME BARK ) : * *B . CEREAL STRAW , CLEANED , BLEACHED OR DYED* *EX C . OTHER , EXCLUDING BAMBOOS , REEDS AND THE LIKE , RATTANS , RUSHES AND THE LIKE* 15.01*LARD , OTHER PIG FAT AND POULTRY FAT , RENDERED OR SOLVENT-EXTRACTED* CHAPTER 16*PREPARATIONS OF MEAT , OF FISH , OF CRUSTACEANS OR MOLLUSCS* 17.04*SUGAR CONFECTIONERY , NOT CONTAINING COCOA* 18.03*COCOA PASTE ( IN BULK OR IN BLOCK ) , WHETHER OR NOT DEFATTED* 18.04*COCOA BUTTER ( FAT OR OIL ) * 18.05*COCOA POWDER , UNSWEETENED* 18.06*CHOCOLATE AND OTHER FOOD PREPARATIONS CONTAINING COCOA* 19.02*PREPARATIONS OF FLOUR , MEAL , STARCH OR MALT EXTRACT , OF A KIND USED AS INFANT FOOD OR FOR DIETETIC OR CULINARY PURPOSES , CONTAINING LESS THAN 50 % BY WEIGHT OF COCOA* 19.03*MACARONI , SPAGHETTI AND SIMILAR PRODUCTS* 19.04*TAPIOCA AND SAGO ; TAPIOCA AND SAGO SUBSTITUTES OBTAINED FROM POTATO OR OTHER STARCHES* 19.05*PREPARED FOODS OBTAINED BY THE SWELLING OR ROASTING OF CEREALS OR CEREAL PRODUCTS ( PUFFED RICE , CORN FLAKES AND SIMILAR PRODUCTS ) * 19.06*COMMUNION WAFERS , EMPTY CACHETS OF A KIND SUITABLE FOR PHARMACEUTICAL USE , SEALING WAFERS , RICE PAPER AND SIMILAR PRODUCTS* 19.07*BREAD , SHIPS' BISCUITS AND OTHER ORDINARY BAKERS' WARES , NOT CONTAINING ADDED SUGAR , HONEY , EGGS , FATS , CHEESE OR FRUIT* CCT HEADING NO*DESCRIPTION* 19.08*PASTRY , BISCUITS , CAKES AND OTHER FINE BAKERS' WARES , WHETHER OR NOT CONTAINING COCOA IN ANY PROPORTION* CHAPTER 20*PREPARATIONS OF VEGETABLES , FRUITS OR OTHER PARTS OF PLANTS* 21.01*ROASTED CHICORY AND OTHER ROASTED COFFEE SUBSTITUTES ; EXTRACTS , ESSENCES AND CONCENTRATES THEREOF* 21.02*EXTRACTS , ESSENCES OR CONCENTRATES , OF COFFEE , TEA OR MATE ; PREPARATIONS WITH A BASIS OF THOSE EXTRACTS , ESSENCES OR CONCENTRATES* 21.03*MUSTARD FLOUR AND PREPARED MUSTARD* 21.04*SAUCES ; MIXED CONDIMENTS AND MIXED SEASONINGS* 21.05*SOUPS AND BROTHS , IN LIQUID , SOLID OR POWDER FORM ; HOMOGENIZED COMPOSITE FOOD PREPARATIONS* 21.07*FOOD PREPARATIONS NOT ELSEWHERE SPECIFIED OR INCLUDED* CHAPTER 22*BEVERAGES , SPIRITS AND VINEGAR* 25.15*MARBLE , TRAVERTINE , ECAUSSINE AND OTHER CALCAREOUS MONUMENTAL AND BUILDING STONE OF AN APPARENT SPECIFIC GRAVITY OF 2-5 OR MORE AND ALABASTER , INCLUDING SUCH STONE NOT FURTHER WORKED THAN ROUGHLY SPLIT , ROUGHLY SQUARED OR SQUARED BY SAWING : * *B . NOT FURTHER WORKED THAN SQUARED BY SAWING OR SPLITTING , OF A THICKNESS NOT EXCEEDING 25 CM* 25.16*GRANITE , PORPHYRY , BASALT , SANDSTONE AND OTHER MONUMENTAL AND BUILDING STONE , INCLUDING SUCH STONE NOT FURTHER WORKED THAN ROUGHLY SPLIT , ROUGHLY SQUARED OR SQUARED BY SAWING : * *B . NOT FURTHER WORKED THAN SQUARED BY SAWING OR SPLITTING , OF A THICKNESS NOT EXCEEDING 25 CM : * *I . GRANITE , PORPHYRY , SYENITE , LAVA , BASALT , GNEISS , TRACHYTE AND OTHER SIMILAR HARD ROCKS ; SANDSTONE* EX 25.20*GYPSUM ; ANHYDRITE ; CALCINED GYPSUM , AND PLASTERS WITH A BASIS OF CALCIUM SULPHATE , WHETHER OR NOT COLOURED , BUT NOT INCLUDING PLASTERS SPECIALLY PREPARED FOR USE IN DENTISTRY , EXCLUDING GYPSUM AND ANHYDRITE* 25.23*PORTLAND CEMENT , CIMENT FONDU , SLAG CEMENT , SUPERSULPHATE CEMENT AND SIMILAR HYDRAULIC CEMENTS , WHETHER OR NOT COLOURED OR IN THE FORM OF CLINKER* 28.05*ALKALI AND ALKALINE-EARTH METALS ; RARE EARTH METALS , YTTRIUM AND SCANDIUM AND INTERMIXTURES OR INTERALLOYS THEREOF ; MERCURY : * *D . MERCURY* 32.09*VARNISHES AND LACQUERS ; DISTEMPERS ; PREPARED WATER PIGMENTS OF THE KIND USED FOR FINISHING LEATHER ; PAINTS AND ENAMELS ; PIGMENTS IN LINSEED OIL , WHITE SPIRIT , SPIRITS OF TURPENTINE , VARNISH OR OTHER PAINT OR ENAMEL MEDIA ; STAMPING FOILS ; DYES OR OTHER COLOURING MATTER IN FORMS OR PACKINGS OF A KIND SOLD BY RETAIL* 32.10*ARTISTS' , STUDENTS' AND SIGNBOARD PAINTERS' COLOURS , MODIFYING TINTS , AMUSEMENT COLOURS AND THE LIKE , IN TABLETS , TUBES , JARS , BOTTLES , PANS OR IN SIMILAR FORMS OR PACKINGS , INCLUDING SUCH COLOURS IN SETS OR OUTFITS , WITH OR WITHOUT BRUSHES , PALETTES OR OTHER ACCESSORIES* 32.13*WRITING INK , PRINTING INK AND OTHER INKS* 33.01*ESSENTIAL OILS ( TERPENELESS OR NOT ) ; CONCRETES AND ABSOLUTES ; RESINOIDS : * *A . ESSENTIAL OILS , NOT TERPENELESS : * *I . OF CITRUS FRUIT* CCT HEADING NO*DESCRIPTION* 33.01 ( CONTINUED ) *B . ESSENTIAL OILS , TERPENELESS : * *I . OF CITRUS FRUIT* 33.04*MIXTURES OF TWO OR MORE ODORIFEROUS SUBSTANCES ( NATURAL OR ARTIFICIAL ) AND MIXTURES ( INCLUDING ALCOHOLIC SOLUTIONS ) WITH A BASIS OF ONE OR MORE OF THESE SUBSTANCES , OF A KIND USED AS RAW MATERIALS IN THE PERFUMERY , FOOD , DRINK , OR OTHER INDUSTRIES* 33.05*AQUEOUS DISTILLATES AND AQUEOUS SOLUTIONS OF ESSENTIAL OILS , INCLUDING SUCH PRODUCTS SUITABLE FOR MEDICINAL USES* 33.06*PERFUMERY , COSMETICS AND TOILET PREPARATIONS* 34.01*SOAP ; ORGANIC SURFACE-ACTIVE PRODUCTS AND PREPARATIONS FOR USE AS SOAP , IN THE FORM OF BARS , CAKES OR MOULDED PIECES OR SHAPES , WHETHER OR NOT COMBINED WITH SOAP* 34.05*POLISHES AND CREAMS , FOR FOOTWEAR , FURNITURE OR FLOORS , METAL POLISHES , SCOURING POWDERS AND SIMILAR PREPARATIONS , BUT EXCLUDING PREPARED WAXES FALLING WITHIN HEADING NO 34.04* 34.06*CANDLES , TAPERS , NIGHT-LIGHTS AND THE LIKE* 34.07*MODELLING PASTES ( INCLUDING THOSE PUT UP FOR CHILDREN'S AMUSEMENT AND ASSORTED MODELLING PASTES ) ; PREPARATIONS OF A KIND KNOWN AS " DENTAL WAX " OR AS " DENTAL IMPRESSION COMPOUNDS " , IN PLATES , HORSESHOE SHAPES , STICKS AND SIMILAR FORMS* 36.05*PYROTECHNIC ARTICLES ( FOR EXAMPLE , FIREWORKS , RAILWAY FOG SIGNALS , AMORCES RAIN ROCKETS ) * 36.08*OTHER COMBUSTIBLE PREPARATIONS AND PRODUCTS* 37.01*PHOTOGRAPHIC PLATES AND FILM IN THE FLAT , SENSITIZED , UNEXPOSED , OF ANY MATERIAL OTHER THAN PAPER , PAPERBOARD OR CLOTH* 37.02*FILM IN ROLLS , SENSITIZED , UNEXPOSED , PERFORATED OR NOT* 37.03*SENSITIZED PAPER , PAPERBOARD AND CLOTH , UNEXPOSED OR EXPOSED BUT NOT DEVELOPED* 37.04*SENSITIZED PLATES AND FILM , EXPOSED BUT NOT DEVELOPED , NEGATIVE OR POSITIVE* 37.05*PLATES , UNPERFORATED FILM AND PERFORATED FILM ( OTHER THAN CINEMATOGRAPH FILM ) , EXPOSED AND DEVELOPED , NEGATIVE OR POSITIVE* 37.06*CINEMATOGRAPH FILM , EXPOSED AND DEVELOPED , CONSISTING ONLY OF SOUND TRACK , NEGATIVE OR POSITIVE* 37.07*OTHER CINEMATOGRAPH FILM , EXPOSED AND DEVELOPED , WHETHER OR NOT INCORPORATING SOUND TRACK , NEGATIVE OR POSITIVE* 37.08*CHEMICAL PRODUCTS AND FLASH LIGHT MATERIALS , OF A KIND AND IN A FORM SUITABLE FOR USE IN PHOTOGRAPHY* 38.11*DISINFECTANTS , INSECTICIDES , FUNGICIDES , WEED-KILLERS , ANTI-SPROUTING PRODUCTS , RAT POISONS AND SIMILAR PRODUCTS , PUT UP IN FORMS OR PACKINGS FOR SALE BY RETAIL OR AS PREPARATIONS OR AS ARTICLES ( FOR EXAMPLE , SULPHUR-TREATED BANDS , WICKS AND CANDLES , FLY-PAPERS ) * 39.01*CONDENSATION , POLYCONDENSATION AND POLYADDITION PRODUCTS , WHETHER OR NOT MODIFIED OR POLYMERIZED , AND WHETHER OR NOT LINEAR ( FOR EXAMPLE , PHENOPLASTS , AMINOPLASTS , ALKYDS , POLYALLYL ESTERS , AND OTHER UNSATURATED POLYESTER SILICONES ) : * *B . ADHESIVE STRIPS OF A WIDTH NOT EXCEEDING 10 CM , THE COATING OF WHICH CONSISTS OF UNVULCANIZED NATURAL OR SYNTHETIC RUBBER* CCT HEADING NO*DESCRIPTION* 39.02*POLYMERIZATION AND COPOLYMERIZATION PRODUCTS ( FOR EXAMPLE , POLYETHYLENE , POLYTETRAHALOETHYLENES , POLYISOBUTYLENE , POLYSTYRENE , POLYVINYL CHLORIDE , POLYVINYL ACETATE , POLYVINYL CHLOROACETATE AND OTHER POLYVINYL DERIVATIVES , POLYACRYLIC AND POLYMETHACRYLIC DERIVATIVES , COUMARONE-INDENE RESINS ) * 39.03*REGENERATED CELLULOSE ; CELLULOSE NITRATE , CELLULOSE ACETATE AND OTHER CELLULOSE ESTERS , CELLULOSE ETHERS AND OTHER CHEMICAL DERIVATIVES OF CELLULOSE , PLASTICIZED OR NOT ( FOR EXAMPLE , COLLODIONS , CELLULOID ) ; VULCANIZED FIBRE : * *A . ADHESIVE STRIPS OF A WIDTH NOT EXCEEDING 10 CM , THE COATING OF WHICH CONSISTS OF UNVULCANIZED NATURAL OR SYNTHETIC RUBBER* *B . OTHER : * *I . REGENERATED CELLULOSE : * *B ) OTHER : * *1 . SHEETS , FILMS OR STRIP , COILED OR NOT , OF A THICKNESS OF LESS THAN 0,75 MM* 39.07*ARTICLES OF MATERIALS OF THE KINDS DESCRIBED IN HEADING NOS 39.01 TO 39.06* 40.06*UNVULCANIZED NATURAL OR SYNTHETIC RUBBER , INCLUDING RUBBER LATEX , IN OTHER FORMS OR STATES ( FOR EXAMPLE , RODS , TUBES AND PROFILE SHAPES , SOLUTIONS AND DISPERSIONS ) ; ARTICLES OF UNVULCANIZED NATURAL OR SYNTHETIC RUBBER ( FOR EXAMPLE , COATED OR IMPREGNATED TEXTILE THREAD ; RINGS AND DISCS ) : * *B . OTHER* 40.07*VULCANIZED RUBBER THREAD AND CORD , WHETHER OR NOT TEXTILE COVERED , AND TEXTILE THREAD COVERED OR IMPREGNATED WITH VULCANIZED RUBBER* 40.08*PLATES , SHEETS , STRIP , RODS AND PROFILE SHAPES , OF UNHARDENED VULCANIZED RUBBER* 40.09*PIPING AND TUBING , OF UNHARDENED VULCANIZED RUBBER* 40.10*TRANSMISSION , CONVEYOR OR ELEVATOR BELTS OR BELTING , OF VULCANIZED RUBBER* 40.11*RUBBER TYRES , TYRE CASES , INTERCHANGEABLE TYRE TREADS , INNER TUBES AND TYRE FLAPS , FOR WHEELS OF ALL KINDS* 40.12*HYGIENIC AND PHARMACEUTICAL ARTICLES ( INCLUDING TEATS ) , OF UNHARDENED VULCANIZED RUBBER , WITH OR WITHOUT FITTINGS OF HARDENED RUBBER* 40.13*ARTICLES OF APPAREL AND CLOTHING ACCESSORIES ( INCLUDING GLOVES ) , FOR ALL PURPOSES , OF UNHARDENED VULCANIZED RUBBER* 40.14*OTHER ARTICLES OF UNHARDENED VULCANIZED RUBBER* 40.15*HARDENED RUBBER ( EBONITE AND VULCANITE ) , IN BULK , PLATES , SHEETS , STRIP , RODS , PROFILE SHAPES OR TUBES ; SCRAP , WASTE AND POWDER , OF HARDENED RUBBER* 40.16*ARTICLES OF HARDENED RUBBER ( EBONITE AND VULCANITE ) * 41.10*COMPOSITION LEATHER WITH A BASIS OF LEATHER OR LEATHER FIBRE , IN SLABS , IN SHEETS OR IN ROLLS* CHAPTER 42*ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS , HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT ( OTHER THAN SILK-WORM GUT ) * CHAPTER 43*FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF* 44.06*WOOD PAVING BLOCKS* CCT HEADING NO*DESCRIPTION* 44.13*WOOD ( INCLUDING BLOCKS , STRIPS AND FRIEZES FOR PARQUET OR WOOD BLOCK FLOORING , NOT ASSEMBLED ) , PLANED , TONGUED , GROOVED , REBATED , CHAMFERED , V-JOINTED , CENTRE V-JOINTED , BEADED , CENTRE-BEADED OR IN THE LIKE , BUT NOT FURTHER MANUFACTURED* 44.15*PLYWOOD , BLOCKBOARD , LAMINBOARD , BATTENBOARD AND SIMILAR LAMINATED WOOD PRODUCTS ( INCLUDING VENEERED PANELS AND SHEETS ) ; INLAID WOOD AND WOOD MARQUETRY* 44.16*CELLULAR WOOD PANELS , WHETHER OR NOT FACED WITH BASE METAL* 44.17* " IMPROVED " WOOD , IN SHEETS , BLOCKS OR THE LIKE* 44.18*RECONSTITUTED WOOD , BEING WOOD SHAVINGS , WOOD CHIPS , SAWDUST , WOOD FLOUR OR OTHER LIGNEOUS WASTE AGGLOMERATED WITH NATURAL OR ARTIFICIAL RESINS OR OTHER ORGANIC BINDING SUBSTANCES , IN SHEETS , BLOCKS OR THE LIKE* 44.19*WOODEN BEADINGS AND MOULDINGS , INCLUDING MOULDED SKIRTING AND OTHER MOULDED BOARDS* 44.20*WOODEN PICTURE FRAMES , PHOTOGRAPH FRAMES , MIRROR FRAMES AND THE LIKE* 44.21*COMPLETE WOODEN PACKING CASES , BOXES , CRATES , DRUMS AND SIMILAR PACKINGS* 44.22*CASKS , BARRELS , VATS , TUBS , BUCKETS AND OTHER COOPERS' PRODUCTS AND PARTS THEREOF , OF WOOD , OTHER THAN STAVES FALLING WITHIN HEADING NO 44.08* 44.23*BUILDERS' CARPENTRY AND JOINERY ( INCLUDING PREFABRICATED AND SECTIONAL BUILDINGS AND ASSEMBLED PARQUET FLOORING PANELS ) * 44.24*HOUSEHOLD UTENSILS OF WOOD* 44.25*WOODEN TOOLS , TOOL BODIES , TOOL HANDLES , BROOM AND BRUSH BODIES AND HANDLES ; BOOT AND SHOE LASTS AND TREES , OF WOOD* 44.26*SPOOLS , COPS , BOBBINS , SEWING THREAD REELS AND THE LIKE , OF TURNED WOOD* 44.27*STANDARD LAMPS , TABLE LAMPS AND OTHER LIGHTING FITTINGS , OF WOOD ; ARTICLES OF FURNITURE , OF WOOD , NOT FALLING WITHIN CHAPTER 94 ; CASKETS , CIGARETTE BOXES , TRAYS , FRUIT BOWLS , ORNAMENTS AND OTHER FANCY ARTICLES , OF WOOD ; CASES FOR CUTLERY , FOR DRAWING INSTRUMENTS OR FOR VIOLINS , AND SIMILAR RECEPTACLES , OF WOOD ; ARTICLES OF WOOD FOR PERSONAL USE OR ADORNMENT , OF A KIND NORMALLY CARRIED IN THE POCKET , IN THE HANDBAG OR ON THE PERSON ; PARTS OF THE FOREGOING ARTICLES , OF WOOD* 44.28*OTHER ARTICLES OF WOOD* 45.02*NATURAL CORK IN BLOCKS , PLATES , SHEETS OR STRIPS ( INCLUDING CUBES OR SQUARE SLABS , CUT TO SIZE FOR CORKS OR STOPPERS ) * 45.03*ARTICLES OF NATURAL CORK* 45.04*AGGLOMERATED CORK ( BEING CORK AGGLOMERATED WITH OR WITHOUT A BINDING SUBSTANCE ) AND ARTICLES OF AGGLOMERATED CORK : * CHAPTER 46*MANUFACTURES OF STRAW , OF ESPARTO AND OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK* 48.03*PARCHMENT OR GREASEPROOF PAPER AND PAPERBOARD , AND IMITATIONS THEREOF , AND GLAZED TRANSPARENT PAPER , IN ROLLS OR SHEETS* 48.05*PAPER AND PAPERBOARD , CORRUGATED ( WITH OR WITHOUT FLAT SURFACE SHEETS ) , CREPED , CRINKLED , EMBOSSED OR PERFORATED , IN ROLLS OR SHEETS : * *EX B . OTHER : * - CREPED HOUSEHOLD AND TOILET PAPER* 48.06*PAPER AND PAPERBOARD , RULED , LINED OR SQUARED , BUT NOT OTHERWISE PRINTED , IN ROLLS OR SHEETS* 48.07*PAPER AND PAPERBOARD , IMPREGNATED , COATED , SURFACE-COLOURED , SURFACEDECORATED OR PRINTED ( NOT BEING MERELY RULED , LINED OR SQUARED AND NOT CONSTITUTING PRINTED MATTER WITHIN CHAPTER 49 ) , IN ROLLS OR SHEETS : * *EX B . OTHER : * * - COATED PAPER AND PAPERBOARD* CCT HEADING NO*DESCRIPTION* 48.11*WALLPAPER AND LINCRUSTA ; WINDOW TRANSPARENCIES OF PAPER* 48.12*FLOOR COVERINGS PREPARED ON A BASE OF PAPER OR OF PAPERBOARD , WHETHER OR NOT CUT TO SIZE , WITH OR WITHOUT A COATING OF LINOLEUM COMPOUND* 48.13*CARBON AND OTHER COPYING PAPERS ( INCLUDING DUPLICATOR STENCILS ) AND TRANSFER PAPERS , CUT TO SIZE , WHETHER OR NOT PUT UP IN BOXES* 48.14*WRITING BLOCKS , ENVELOPES , LETTER CARDS , PLAIN POSTCARDS , CORRESPONDENCE CARDS ; BOXES , POUCHES , WALLETS AND WRITING COMPENDIUMS , OF PAPER OR PAPERBOARD , CONTAINING ONLY AN ASSORTMENT OF PAPER STATIONERY* 48.15*OTHER PAPER AND PAPERBOARD , CUT TO SIZE OR SHAPE : * *A . ADHESIVE STRIPS OF A WIDTH NOT EXCEEDING 10 CM , THE COATING OF WHICH CONSISTS OF UNVULCANIZED NATURAL OR SYNTHETIC RUBBER* *B . OTHER* 48.16*BOXES , BAGS AND OTHER PACKING CONTAINERS , OF PAPER OR PAPERBOARD* 48.17*BOX FILES , LETTER TRAYS , STORAGE BOXES AND SIMILAR ARTICLES , OF PAPER OR PAPERBOARD , OF A KIND COMMONLY USED IN OFFICES , SHOPS AND THE LIKE* 48.18*REGISTERS , EXERCISE BOOKS , NOTE BOOKS , MEMORANDUM BLOCKS , ORDER BOOKS , RECEIPT BOOKS , DIARIES , BLOTTING-PADS , BINDERS ( LOOSE-LEAF OR OTHER ) , FILE COVERS AND OTHER STATIONERY OF PAPER OR PAPERBOARD ; SAMPLE AND OTHER ALBUMS AND BOOK COVERS , OF PAPER OR PAPERBOARD* 48.19*PAPER OR PAPERBOARD LABELS , WHETHER OR NOT PRINTED OR GUMMED* 48.21*OTHER ARTICLES OF PAPER PULP , PAPER , PAPERBOARD OR CELLULOSE WADDING* 49.03*CHILDREN'S PICTURE BOOKS AND PAINTING BOOKS* 49.05*MAPS AND HYDROGRAPHIC AND SIMILAR CHARTS OF ALL KINDS , INCLUDING ATLASES , WALL MAPS AND TOPOGRAPHICAL PLANS , PRINTED ; PRINTED GLOBES ( TERRESTRIAL OR CELESTIAL ) * 49.07*UNUSED POSTAGE , REVENUE AND SIMILAR STAMPS OF CURRENT OR NEW ISSUE IN THE COUNTRY TO WHICH THEY ARE DESTINED ; STAMP-IMPRESSED PAPER ; BANKNOTES , STOCK , SHARE AND BOND CERTIFICATES AND SIMILAR DOCUMENTS OF TITLE ; CHEQUE BOOKS : * *A . POSTAGE , REVENUE AND SIMILAR STAMPS* *C . OTHER : * *II . OTHER* 49.08*TRANSFERS ( DECALCOMANIAS ) * 49.09*PICTURE POSTCARDS , CHRISTMAS AND OTHER PICTURE GREETING CARDS , PRINTED BY ANY PROCESS , WITH OR WITHOUT TRIMMINGS* 49.10*CALENDARS OF ANY KIND , OF PAPER OR PAPERBOARD , INCLUDING CALENDAR BLOCKS* 49.11*OTHER PRINTED MATTER , INCLUDING PRINTED PICTURES AND PHOTOGRAPHS* 50.02*RAW SILK ( NOT THROWN ) * 50.03*SILK WASTE ( INCLUDING COCOONS UNSUITABLE FOR REELING , SILK NOILS AND PULLED OR GARNETTED RAGS ) * 50.04*SILK YARN , OTHER THAN YARN OF NOIL OR OTHER WASTE SILK , NOT PUT UP FOR RETAIL SALE* 50.05*YARN SPUN FROM SILK WASTE OTHER THAN NOIL , NOT PUT UP FOR RETAIL SALE* CCT HEADING NO*DESCRIPTION* 50.06*YARN SPUN FROM NOIL SILK , NOT PUT UP FOR RETAIL SALE* 50.07*SILK YARN AND YARN SPUN FROM NOIL OR OTHER WASTE SILK , PUT UP FOR RETAIL SALE* 50.08*SILKWORM GUT ; IMITATION CATGUT OF SILK* 50.09*WOVEN FABRICS OF SILK OR OF WASTE SILK OTHER THAN NOIL* 50.10*WOVEN FABRICS OF NOIL SILK* CHAPTER 51*MAN-MADE FIBRES ( CONTINUOUS ) * CHAPTER 52*METALLIZED TEXTILES* 53.06*YARN OF CARDED SHEEP'S OR LAMBS' WOOL ( WOOLLEN YARN ) , NOT PUT UP FOR RETAIL SALE* 53.07*YARN OF COMBED SHEEP'S OR LAMBS' WOOL ( WORSTED YARN ) , NOT PUT UP FOR RETAIL SALE* 53.08*YARN OF FINE ANIMAL HAIR ( CARDED OR COMBED ) , NOT PUT UP FOR RETAIL SALE* 53.09*YARN OF HORSEHAIR OR OF OTHER COARSE ANIMAL HAIR , NOT PUT UP FOR RETAIL SALE* 53.10*YARN OF SHEEP'S OR LAMBS' WOOL , OF HORSEHAIR OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ) , PUT UP FOR RETAIL SALE* 53.11*WOVEN FABRICS OF SHEEP'S OR LAMBS' WOOL OR OF FINE ANIMAL HAIR* 53.12*WOVEN FABRICS OF COARSE ANIMAL HAIR OTHER THAN HORSEHAIR* 53.13*WOVEN FABRICS OF HORSEHAIR* 54.03*FLAX OR RAMIE YARN , NOT PUT UP FOR RETAIL SALE* 54.04*FLAX OR RAMIE YARN , PUT UP FOR RETAIL SALE* 54.05*WOVEN FABRICS OF FLAX OR OF RAMIE* 55.06*COTTON YARN , PUT UP FOR RETAIL SALE* 55.07*COTTON GAUZE* 55.08*TERRY TOWELLING AND SIMILAR TERRY FABRICS , OF COTTON* 55.09*OTHER WOVEN FABRICS OF COTTON* 56.02*CONTINUOUS FILAMENT TOW FOR THE MANUFACTURE OF MAN-MADE FIBRES ( DISCONTINUOUS ) * 56.05*YARN OF MAN-MADE FIBRES ( DISCONTINUOUS OR WASTE ) , NOT PUT UP FOR RETAIL SALE* 56.06*YARN OF MAN-MADE FIBRES ( DISCONTINUOUS OR WASTE ) , PUT UP FOR RETAIL SALE* 56.07*WOVEN FABRICS OF MAN-MADE FIBRES ( DISCONTINUOUS OR WASTE ) : * 57.05*YARN OF TRUE HEMP* 57.09*WOVEN FABRICS OF TRUE HEMP* 57.10*WOVEN FABRICS OF JUTE OR OF OTHER TEXTILE BAST FIBRES OF HEADING NO 57.03* 57.11*WOVEN FABRICS OF OTHER VEGETABLE TEXTILE FIBRES* 57.12*WOVEN FABRICS OF PAPER YARN* CHAPTER 58*CARPETS , MATS , MATTING AND TAPESTRIES ; PILE AND CHENILLE FABRICS ; NARROW FABRICS ; TRIMMINGS ; TULLE AND OTHER NET FABRICS ; LACE ; EMBROIDERY* CCT HEADING NO*DESCRIPTION* CHAPTER 59*WADDING AND FELT ; TWINE , CORDAGE , ROPES AND CABLES ; SPECIAL FABRICS ; IMPREGNATED AND COATED FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE* CHAPTER 60*KNITTED AND CROCHETED GOODS* CHAPTER 61*ARTICLES OF APPAREL AND CLOTHING ACCESSORIES OF TEXTILE FABRIC , OTHER THAN KNITTED OR CROCHETED GOODS* CHAPTER 62*OTHER MADE UP TEXTILE ARTICLES* 63.01*CLOTHING , CLOTHING ACCESSORIES , TRAVELLING RUGS AND BLANKETS , HOUSEHOLD LINEN AND FURNISHING ARTICLES ( OTHER THAN ARTICLES FALLING WITHIN HEADING NO 58.01 , 58.02 OR 58.03 ) , OF TEXTILE MATERIALS , FOOTWEAR AND HEADGEAR OF ANY MATERIAL , SHOWING SIGNS OF APPRECIABLE WEAR AND IMPORTED IN BULK OR IN BALES , SACKS OR SIMILAR BULK PACKING* SECTION XII*FOOTWEAR , HEADGEAR , UMBRELLAS , SUNSHADES , WHIPS , RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR ; FANS* CHAPTER 68*ARTICLES OF STONE , OF PLASTER , OF CEMENT , OF ASBESTOS , OF MICA AND OF SIMILAR MATERIALS* CHAPTER 69*CERAMIC PRODUCTS* 70.02*GLASS OF THE VARIETY KNOWN AS " ENAMEL " GLASS , IN THE MASS , RODS AND TUBES* 70.03*GLASS IN BALLS , RODS AND TUBES , UNWORKED ( NOT BEING OPTICAL GLASS ) * 70.04*UNWORKED CAST OR ROLLED GLASS ( INCLUDING FLASHED OR WIRED GLASS ) , WHETHER FIGURED OR NOT , IN RECTANGLES* 70.05*UNWORKED DRAWN OR BLOWN GLASS ( INCLUDING FLASHED GLASS ) , IN RECTANGLES* 70.06*CAST , ROLLED , DRAWN OR BLOWN GLASS ( INCLUDING FLASHED OR WIRED GLASS ) , IN RECTANGLES , SURFACE GROUND OR POLISHED , BUT NOT FURTHER WORKED* 70.07*CAST , ROLLED , DRAWN OR BLOWN GLASS ( INCLUDING FLASHED OR WIRED GLASS ) CUT TO SHAPE OTHER THAN RECTANGULAR SHAPE , OR BENT OR OTHERWISE WORKED ( FOR EXAMPLE , EDGE WORKED OR ENGRAVED ) , WHETHER OR NOT SURFACE GROUND OR POLISHED ; MULTIPLE-WALLED INSULATING GLASS ; LEADED LIGHTS AND THE LIKE* 70.08*SAFETY GLASS CONSISTING OF TOUGHENED OR LAMINATED GLASS , SHAPED OR NOT* 70.09*GLASS MIRRORS ( INCLUDING REAR-VIEW MIRRORS ) , UNFRAMED , FRAMED OR BACKED* 70.10*CARBOYS , BOTTLES , JARS , POTS , TUBULAR CONTAINERS AND SIMILAR CONTAINERS , OF GLASS , OF A KIND COMMONLY USED FOR THE CONVEYANCE OR PACKING OF GOODS ; STOPPERS AND OTHER CLOSURES , OF GLASS* 70.11*GLASS ENVELOPES ( INCLUDING BULBS AND TUBES ) FOR ELECTRIC LAMPS , ELECTRONIC VALVES OR THE LIKE* 70.12*GLASS INNERS FOR VACUUM FLASKS OR FOR OTHER VACUUM VESSELS* 70.13*GLASSWARE ( OTHER THAN ARTICLES FALLING WITHIN HEADING NO 70.19 ) OF A KIND COMMONLY USED FOR TABLE , KITCHEN , TOILET OR OFFICE PURPOSES , FOR INDOOR DECORATION , OR FOR SIMILAR USES* CCT HEADING NO*DESCRIPTION* 70.14*ILLUMINATING GLASSWARE , SIGNALLING GLASSWARE AND OPTICAL ELEMENTS OF GLASS , NOT OPTICALLY WORKED NOT OF OPTICAL GLASS* 70.15*CLOCK AND WATCH GLASSES AND SIMILAR GLASSES ( INCLUDING GLASS OF A KIND USED FOR SUNGLASSES BUT EXCLUDING GLASS SUITABLE FOR CORRECTIVE LENSES ) , CURVED , BENT , HOLLOWED AND THE LIKE ; GLASS SPHERES AND SEGMENTS OF SPHERES , OF A KIND USED FOR THE MANUFACTURE OF CLOCK AND WATCH GLASSES AND THE LIKE* 70.16*BRICKS , TILES , SLABS , PAVING BLOCKS , SQUARES AND OTHER ARTICLES OF PRESSED OR MOULDED GLASS , OF A KIND COMMONLY USED IN BUILDING ; MULTICELLULAR GLASS IN BLOCKS , SLABS , PLATES , PANELS AND SIMILAR FORMS* 70.17*LABORATORY , HYGIENIC AND PHARMACEUTICAL GLASSWARE , WHETHER OR NOT GRADUATED OR CALIBRATED ; GLASS AMPOULES* 70.18*OPTICAL GLASS AND ELEMENTS OF OPTICAL GLASS , OTHER THAN OPTICALLY WORKED ELEMENTS ; BLANKS FOR CORRECTIVE SPECTACLE LENSES* 70.19*GLASS BEADS , IMITATION PEARLS , IMITATION PRECIOUS AND SEMI-PRECIOUS STONES , FRAGMENTS AND CHIPPINGS , AND SIMILAR FANCY OR DECORATIVE GLASS SMALLWARES , AND ARTICLES OF GLASSWARE MADE THEREFROM ; GLASS CUBES AND SMALL GLASS PLATES , WHETHER OR NOT ON A BACKING , FOR MOSAICS AND SIMILAR DECORATIVE PURPOSES ; ARTIFICIAL EYES OF GLASS , INCLUDING THOSE FOR TOYS BUT EXCLUDING THOSE FOR WEAR BY HUMANS ; ORNAMENTS AND OTHER FANCY ARTICLES OF LAMPWORKED GLASS ; GLASS GRAINS ( BALLOTINI ) * 70.20*GLASS FIBRE ( INCLUDING WOOL ) , YARNS , FABRICS , AND ARTICLES MADE THEREFROM* 70.21*OTHER ARTICLES OF GLASS* 71.01*PEARLS , UNWORKED OR WORKED , BUT NOT MOUNTED , SET OR STRUNG ( EXCEPT UNGRADED PEARLS TEMPORARILY STRUNG FOR CONVENIENCE OF TRANSPORT ) * 71.02*PRECIOUS AND SEMI-PRECIOUS STONES , UNWORKED , CUT OR OTHERWISE WORKED , BUT NOT MOUNTED , SET OR STRUNG ( EXCEPT UNGRADED STONES TEMPORARILY STRUNG FOR CONVENIENCE OF TRANSPORT ) : * *EX A . UNWORKED OR SIMPLY SAWN , CLEAVED OR BRUTED* * - DIAMONDS FOR USES OTHER THAN INDUSTRIAL USE* * - PRECIOUS AND SEMI-PRECIOUS STONES , OTHER THAN DIAMONDS* B . OTHER* 71.03*SYNTHETIC OR RECONSTRUCTED PRECIOUS OR SEMI-PRECIOUS STONES , UNWORKED , CUT OR OTHERWISE WORKED , BUT NOT MOUNTED , SET OR STRUNG ( EXCEPT UNGRADED STONES TEMPORARILY STRUNG FOR CONVENIENCE OF TRANSPORT ) * 71.12*ARTICLES OF JEWELLERY AND PARTS THEREOF , OF PRECIOUS METAL OR ROLLED PRECIOUS METAL* 71.13*ARTICLES OF GOLDSMITHS' OR SILVERSMITHS' WARES AND PARTS THEREOF , OF PRECIOUS METAL OR ROLLED PRECIOUS METAL , OTHER THAN GOODS FALLING WITHIN HEADING NO 71.12* 71.14*OTHER ARTICLES OF PRECIOUS METAL OR ROLLED PRECIOUS METAL* 71.15*ARTICLES CONSISTING OF , OR INCORPORATING , PEARLS , PRECIOUS OR SEMIPRECIOUS STONES ( NATURAL , SYNTHETIC OR RECONSTRUCTED ) * 71.16*IMITATION JEWELLERY* 72.01*COIN* 73.21*STRUCTURES AND PARTS OF STRUCTURES ( FOR EXAMPLE , HANGARS AND OTHER BUILDINGS , BRIDGES AND BRIDGE-SECTIONS , LOCK-GATES , TOWERS , LATTICE MASTS , ROOFS , ROOFING FRAMEWORKS , DOOR AND WINDOW FRAMES , SHUTTERS , BALUSTRADES , PILLARS AND COLUMNS ) , OF IRON OR STEEL ; PLATES , STRIP , RODS , ANGLES , SHAPES , SECTIONS , TUBES AND THE LIKE , PREPARED FOR USE IN STRUCTURES , OF IRON OR STEEL* CCT HEADING NO*DESCRIPTION* 73.22*RESERVOIRS , TANKS , VATS AND SIMILAR CONTAINERS , FOR ANY MATERIAL ( OTHER THAN COMPRESSED OR LIQUEFIED GAS ) , OF IRON OR STEEL , OF A CAPACITY EXCEEDING 300 L , WHETHER OR NOT LINED OR HEAT-INSULATED , BUT NOT FITTED WITH MECHANICAL OR THERMAL EQUIPMENT* 73.23*CASKS , DRUMS , CANS , BOXES AND SIMILAR CONTAINERS , OF SHEET OR PLATE IRON OR STEEL , OF A DESCRIPTION COMMONLY USED FOR THE CONVEYANCE OR PACKING OF GOODS* 73.24*CONTAINERS , OF IRON OR STEEL , FOR COMPRESSED OR LIQUEFIED GAS* 73.25*STRANDED WIRE , CABLES , CORDAGE , ROPES , PLAITED BANDS , SLINGS AND THE LIKE , OF IRON OR STEEL WIRE , BUT EXCLUDING INSULATED ELECTRIC CABLES* 73.26*BARBED IRON OR STEEL WIRE ; TWISTED HOOP OR SINGLE FLAT WIRE , BARBED OR NOT , AND LOOSELY TWISTED DOUBLE WIRE , OF KINDS USED FOR FENCING , OF IRON OR STEEL* 73.27*GAUZE , CLOTH , GRILL , NETTING , FENCING , REINFORCING FABRIC AND SIMILAR MATERIALS , OF IRON OR STEEL WIRE* 73.28*EXPANDED METAL , OF IRON OR STEEL* 73.29*CHAIN AND PARTS THEREOF , OF IRON OR STEEL* 73.30*ANCHORS AND GRAPNELS AND PARTS THEREOF , OF IRON OR STEEL* 73.31*NAILS , TACKS , STAPLES , HOOK-NAILS , CORRUGATED NAILS , SPIKED CRAMPS , STUDS , SPIKES AND DRAWING PINS , OF IRON OR STEEL , WHETHER OR NOT WITH HEADS OF OTHER MATERIALS , BUT NOT INCLUDING SUCH ARTICLES WITH HEADS OF COPPER* 73.32*BOLTS AND NUTS ( INCLUDING BOLT ENDS AND SCREW STUDS ) , WHETHER OR NOT THREADED OR TAPPED , AND SCREWS ( INCLUDING SCREW HOOKS AND SCREW RINGS ) , OF IRON OR STEEL ; RIVETS , COTTERS , COTTER-PINS , WASHERS AND SPRING WASHERS , OF IRON OR STEEL* 73.33*NEEDLES FOR HAND SEWING ( INCLUDING EMBROIDERY ) , HAND CARPET NEEDLES AND HAND KNITTING NEEDLES , BODKINS , CROCHET HOOKS AND THE LIKE , AND EMBROIDERY STILETTOS , OF IRON OR STEEL* 73.34*PINS ( EXCLUDING HATPINS AND OTHER ORNAMENTAL PINS AND DRAWING PINS ) , HAIRPINS AND CURLING GRIPS , OF IRON OR STEEL* 73.35*SPRINGS OR LEAVES FOR SPRINGS , OF IRON OR STEEL* 73.36*STOVES ( INCLUDING STOVES WITH SUBSIDIARY BOILERS FOR CENTRAL HEATING ) , RANGES , COOKERS , GRATES , FIRES AND OTHER SPACE HEATERS , GAS-RINGS , PLATE WARMERS WITH BURNERS , WASH BOILERS WITH GRATES OR OTHER HEATING ELEMENTS , AND SIMILAR EQUIPMENT OF A KIND USED FOR DOMESTIC PURPOSES , NOT ELECTRICALLY OPERATED , AND PARTS THEREOF , OF IRON OR STEEL* 73.37*BOILERS ( EXCLUDING BOILERS OF HEADING NO 84.01 ) AND RADIATORS , FOR CENTRAL HEATING , NOT ELECTRICALLY HEATED , AND PARTS THEREOF , OF IRON OR STEEL ; AIR HEATERS AND HOT AIR DISTRIBUTORS ( INCLUDING THOSE WHICH CAN ALSO DISTRIBUTE COOL OR CONDITIONED AIR ) , NOT ELECTRICALLY HEATED , INCORPORATING A MOTORDRIVEN FAN OR BLOWER , AND PARTS THEREOF , OF IRON OR STEEL* 73.38*ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC PURPOSES , SANITARY WARE FOR INDOOR USE , AND PARTS OF SUCH ARTICLES AND WARE , OF IRON OR STEEL* 73.39*IRON OR STEEL WOOL ; POT SCOURERS AND SCOURING AND POLISHING PADS , GLOVES AND THE LIKE , OF IRON OR STEEL* CCT HEADING NO*DESCRIPTION* 73.40*OTHER ARTICLES OF IRON OR STEEL* 74.17*COOKING AND HEATING APPARATUS OF A KIND USED FOR DOMESTIC PURPOSES , NOT ELECTRICALLY OPERATED , AND PARTS THEREOF , OF COPPER* 74.18*OTHER ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC PURPOSES , SANITARY WARE FOR INDOOR USE , AND PARTS OF SUCH ARTICLES AND WARE , OF COPPER* EX 74.19*OTHER ARTICLES OF COPPER , WORKED* 76.08*STRUCTURES AND PARTS OF STRUCTURES ( FOR EXAMPLE , HANGARS AND OTHER BUILDINGS , BRIDGES AND BRIDGE-SECTIONS , TOWERS , LATTICE MASTS , ROOFS , ROOFING FRAMEWORKS , DOOR AND WINDOW FRAMES , BALUSTRADES , PILLARS AND COLUMNS ) , OF ALUMINIUM ; PLATES , RODS , ANGLES , SHAPES , SECTIONS , TUBES AND THE LIKE , PREPARED FOR USE IN STRUCTURES , OF ALUMINIUM* 76.15*ARTICLES OF A KIND COMMONLY USED FOR DOMESTIC PURPOSES , SANITARY WARE FOR INDOOR USE , AND PARTS OF SUCH ARTICLES AND WARE , OF ALUMINIUM* 76.16*OTHER ARTICLES OF ALUMINIUM* 79.06*OTHER ARTICLES OF ZINC* 80.06*OTHER ARTICLES OF TIN* CHAPTER 82*TOOLS , IMPLEMENTS , CUTLERY , SPOONS AND FORKS , OF BASE METAL ; PARTS THEREOF* 83.01*LOCKS AND PADLOCKS ( KEY , COMBINATION OR ELECTRICALLY OPERATED ) , AND PARTS THEREOF , OF BASE METAL ; FRAMES INCORPORATING LOCKS , FOR HANDBAGS , TRUNKS OR THE LIKE , AND PARTS OF SUCH FRAMES , OF BASE METAL ; KEYS FOR ANY OF THE FOREGOING ARTICLES , OF BASE METAL* 83.02*BASE METAL FITTINGS AND MOUNTINGS OF A KIND SUITABLE FOR FURNITURE , DOORS , STAIRCASES , WINDOWS , BLINDS , COACHWORK , SADDLERY , TRUNKS , CASKETS AND THE LIKE ( INCLUDING AUTOMATIC DOOR CLOSERS ) ; BASE METAL HAT-RACKS , HAT-PEGS , BRACKETS AND THE LIKE* 83.03*SAFES , STRONG-BOXES , ARMOURED OR REINFORCED STRONG-ROOMS , STRONG-ROOM LININGS AND STRONG-ROOM DOORS , AND CASH AND DEED BOXES AND THE LIKE , OF BASE METAL* 83.04*FILING CABINETS , RACKS , SORTING BOXES , PAPER TRAYS , PAPER RESTS AND SIMILAR OFFICE EQUIPMENT , OF BASE METAL , OTHER THAN OFFICE FURNITURE FALLING WITHIN HEADING NO 94.03* 83.05*FITTINGS FOR LOOSE-LEAF BINDERS , FOR FILES OR FOR STATIONERY BOOKS , OF BASE METAL ; LETTER CLIPS , PAPER CLIPS , STAPLES , INDEXING TAGS , AND SIMILAR STATIONERY GOODS , OF BASE METAL* 83.06*STATUETTES AND OTHER ORNAMENTS OF A KIND USED INDOORS , OF BASE METAL* EX 83.07*LAMPS AND LIGHTING FITTINGS , OF BASE METAL , AND PARTS THEREOF , OF BASE METAL ( EXCLUDING SWITCHES , ELECTRIC LAMP HOLDERS , ELECTRIC LAMPS FOR VEHICLES , ELECTRIC BATTERY OR MAGNETO LAMPS , AND OTHER ARTICLES FALLING WITHIN CHAPTER 85 EXCEPT HEADING NO 85.22 : * * - NON-ELECTRIC : * * - MOUTH-TYPE LAMPS* * - OTHER , EXCLUDING HURRICANE LAMPS* * - ELECTRIC* * - PARTS* 83.08*FLEXIBLE TUBING AND PIPING , OF BASE METAL* 83.09*CLASPS , FRAMES WITH CLASPS FOR HANDBAGS AND THE LIKE , BUCKLES , BUCKLE-CLASPS , HOOKS , EYES , EYELETS , AND THE LIKE , OF BASE METAL , OF A KIND COMMONLY USED FOR CLOTHING , TRAVEL GOODS , HANDBAGS , OR OTHER TEXTILE OR LEATHER GOODS ; TUBULAR RIVETS AND BIFURCATED RIVETS , OF BASE METAL* CCT HEADING NO*DESCRIPTION* 83.10*BEADS AND SPANGLES , OF BASE METAL* 83.11*BELLS AND GONGS , NON-ELECTRIC , OF BASE METAL , AND PARTS THEREOF OF BASE METAL* 83.12*PHOTOGRAPH , PICTURE AND SIMILAR FRAMES , OF BASE METAL ; MIRRORS OF BASE METAL* 83.13*STOPPERS , CROWN CORKS , BOTTLE CAPS , CAPSULES , BUNG COVERS , SEALS AND PLOMBS , CASE CORNER-PROTECTORS AND OTHER PACKING ACCESSORIES , OF BASE METAL* 83.14*SIGN-PLATES , NAME-PLATES , NUMBERS , LETTERS AND OTHER SIGNS , OF BASE METAL* 84.02*AUXILIARY PLANT FOR USE WITH BOILERS OF HEADING NO 84.01 ( FOR EXAMPLE , ECONOMIZERS , SUPERHEATERS , SOOT REMOVERS , GAS RECOVERERS AND THE LIKE ) ; CONDENSERS FOR VAPOUR ENGINES AND POWER UNITS* 84.06*INTERNAL COMBUSTION PISTON ENGINES : * *B . OUTBOARD MOTORS* *C . OTHER ENGINES : * *I . SPARK-IGNITION ENGINES OF A CYLINDER CAPACITY OF : * *A ) 250 CC OR LESS* *B ) MORE THAN 250 CC* *EX 2 . OTHER* * - FOR PROPELLING VEHICLES OF CHAPTER 87* * - MORE THAN 250 CC BUT NOT MORE THAN 1 000 CC* * - MORE THAN 1 000 CC BUT NOT MORE THAN 1 500 CC* * - MARINE ENGINES* * - OTHER* *II . COMPRESSION-IGNITION ENGINES : * *D . PARTS* 84.07*HYDRAULIC ENGINES AND MOTORS ( INCLUDING WATER WHEELS AND WATER TURBINES ) * 84.09*MECHANICALLY-PROPELLED ROAD ROLLERS* 84.10*PUMPS ( INCLUDING MOTOR PUMPS AND TURBO PUMPS ) FOR LIQUIDS , WHETHER OR NOT FITTED WITH MEASURING DEVICES ; LIQUID ELEVATORS OF BUCKET , CHAIN , SCREW , BAND AND SIMILAR KINDS* 84.11*AIR PUMPS , VACUUM PUMPS AND AIR OR GAS COMPRESSORS ( INCLUDING MOTOR AND TURBO PUMPS AND COMPRESSORS , AND FREE-PISTON GENERATORS FOR GAS TURBINES ) ; FANS , BLOWERS AND THE LIKE* 84.12*AIR-CONDITIONING MACHINES , SELF-CONTAINED , COMPRISING A MOTOR-DRIVEN FAN AND ELEMENTS FOR CHANGING THE TEMPERATURE AND HUMIDITY OF AIR* 84.13*FURNACE BURNERS FOR LIQUID FUEL ( ATOMIZERS ) , FOR PULVERIZED SOLID FUEL OR FOR GAS ; MECHANICAL STOKERS , MECHANICAL GRATES , MECHANICAL ASH DISCHARGERS AND SIMILAR APPLIANCES* 84.14*INDUSTRIAL AND LABORATORY FURNACES AND OVENS , NON-ELECTRIC : * *B . OTHER* 84.15*REFRIGERATORS AND REFRIGERATING EQUIPMENT ( ELECTRICAL AND OTHER ) * CCT HEADING NO*DESCRIPTION* 84.16*CALENDERING AND SIMILAR ROLLING MACHINES ( OTHER THAN METAL-WORKING AND METAL-ROLLING MACHINES AND GLASS-WORKING MACHINES ) AND CYLINDERS THEREFOR* 84.17*MACHINERY , PLANT AND SIMILAR LABORATORY EQUIPMENT , WHETHER OR NOT ELECTRICALLY HEATED , FOR THE TREATMENT OF MATERIALS BY A PROCESS INVOLVING A CHANGE OF TEMPERATURE SUCH AS HEATING , COOKING , ROASTING , DISTILLING , RECTIFYING , STERILIZING , PASTEURIZING , STEAMING , DRYING , EVAPORATING , VAPOURIZING , CONDENSING OR COOLING , NOT BEING MACHINERY OR PLANT OF A KIND USED FOR DOMESTIC PURPOSES ; INSTANTANEOUS OR STORAGE WATER HESTERS , NON-ELECTRICAL* *C . HEAT-EXCHANGE UNITS* *D . PERCOLATORS AND OTHER APPLIANCES FOR MAKING COFFEE AND OTHER HOT DRINKS* *E . MEDICAL AND SURGICAL STERILIZING APPARATUS* *F . OTHER* 84.19*MACHINERY FOR CLEANING OR DRYING BOTTLES OR OTHER CONTAINERS ; MACHINERY FOR FILLING , CLOSING , SEALING , CAPSULING OR LABELLING BOTTLES , CANS , BOXES , BAGS OR OTHER CONTAINERS ; OTHER PACKING OR WRAPPING MACHINERY ; MACHINERY FOR AERATING BEVERAGES ; DISH-WASHING MACHINES* 84.20*WEIGHING MACHINERY ( EXCLUDING BALANCES OF A SENSITIVITY OF 5 CG OR BETTER ) , INCLUDING WEIGHT-OPERATED COUNTING AND CHECKING MACHINES ; WEIGHING MACHINE WEIGHTS OF ALL KINDS* 84.21*MECHANICAL APPLIANCES ( WHETHER OR NOT HAND OPERATED ) FOT PROJECTING , DISPERSING OR SPRAYING LIQUIDS OR POWDERS ; FIRE EXTINGUISHERS ( CHARGED OR NOT ) ; SPRAY GUNS AND SIMILAR APPLIANCES ; STEAM OR SAND-BLASTING MACHINES AND SIMILAR JET-PROJECTING MACHINES* 84.22*LIFTING , HANDLING , LOADING OR UNLOADING MACHINERY , TELPHERS AND CONVEYORS ( FOR EXAMPLE , LIFTS , HOISTS , WINCHES , CRANES , TRANSPORTER CRANES , JACKS , PULLEY TACKLE , BELT CONVEYORS AND TELEFERICS ) , NOT BEING MACHINERY FALLING WITHIN HEADING NO 84.23* 84.30*MACHINERY , NOT FALLING WITHIN ANY OTHER HEADING OF THIS CHAPTER , OF A KIND USED IN THE FOLLOWING FOOD OR DRINK INDUSTRIES : BAKERY , CONFECTIONERY , CHOCOLATE MANUFACTURE , MACARONI , RAVIOLI OR SIMILAR CEREAL FOOD MANUFACTURE , THE PREPARATION OF MEAT , FISH , FRUIT OR VEGETABLES ( INCLUDING MINCING OR SLICING MACHINES ) , SUGAR MANUFACTURE OR BREWING* 84.31*MACHINERY FOR MAKING OR FINISHING CELLULOSIC PULP , PAPER OR PAPERBOARD* 84.34*MACHINERY , APPARATUS AND ACCESSORIES FOR TYPE-FOUNDING OR TYPE-SETTING ; MACHINERY , OTHER THAN THE MACHINE-TOOLS OF HEADING NO 84.45 , 84.46 OR 84.47 , FOR PREPARING OR WORKING PRINTING BLOCKS , PLATES OR CYLINDERS ; PRINTING TYPE , IMPRESSED FLONGS AND MATRICES , PRINTING BLOCKS , PLATES AND CYLINDERS ; BLOCKS , PLATES , CYLINDERS AND LITHOGRAPHIC STONES , PREPARED FOR PRINTING PURPOSES ( FOR EXAMPLE , PLANED , GRAINED OR POLISHED ) * 84.35*OTHER PRINTING MACHINERY ; MACHINES FOR USES ANCILLARY TO PRINTING* 84.39*MACHINERY FOR THE MANUFACTURE OR FINISHING OF FELT IN THE PIECE OR IN SHAPES , INCLUDING FELT-HAT MAKING MACHINES AND HAT-MAKING BLOCKS* 84.40*MACHINERY FOR WASHING , CLEANING , DRYING , BLEACHING , DYEING , DRESSING , FINISHING OR COATING TEXTILE YARNS , FABRICS OR MADE-UP TEXTILE ARTICLES ( INCLUDING LAUNDRY AND DRY-CLEANING MACHINERY ) ; FABRIC FOLDING , REELING OR CUTTING MACHINES ; MACHINES OF A KIND USED IN THE MANUFACTURE OF LINOLEUM OR OTHER FLOOR COVERINGS FOR APPLYING THE PASTE TO THE BASE FABRIC OR OTHER SUPPORT ; MACHINES OF A TYPE USED FOR PRINTING A REPETITIVE DESIGN , REPETITIVE WORDS OR OVERALL COLOUR ON TEXTILES , LEATHER , WALLPAPER , WRAPPING PAPER , LINOLEUM OR OTHER MATERIALS , AND ENGRAVED OR ETCHED PLATES , BLOCKS OR ROLLERS THEREFOR* CCT HEADING NO*DESCRIPTION* 84.41*SEWING MACHINES ; FURNITURE SPECIALLY DESIGNED SEWING MACHINES ; SEWING MACHINE NEEDLES* 84.42*MACHINERY ( OTHER THAN SEWING MACHINES ) FOR PREPARING , TANNING OR WORKING HIDES , SKINS OR LEATHER ( INCLUDING BOOT AND SHOE MACHINERY ) * 84.43*CONVERTERS , LADLES , INGOT MOULDS AND CASTING MACHINES , OF A KIND USED IN METALLURGY AND IN METAL FOUNDRIES* 84.49*TOOLS FOR WORKING IN THE HAND , PNEUMATIC OR WITH SELF-CONTAINED NON-ELECTRIC MOTOR* 84.50*GAS-OPERATED WELDING , BRAZING , CUTTING AND SURFACE TEMPERING APPLIANCES* 84.51*TYPEWRITERS , OTHER THAN TYPEWRITERS INCORPORATING CALCULATING MECHANISMS ; CHEQUE-WRITING MACHINES* 84.52*CALCULATING MACHINES ; ACCOUNTING MACHINES , CASH REGISTERS , POSTAGE-FRANKING MACHINES , TICKET-ISSUING MACHINES AND SIMILAR MACHINES , INCORPORATING A CALCULATING DEVICE* 84.54*OTHER OFFICE MACHINES ( FOR EXAMPLE , HECTOGRAPH OR STENCIL DUPLICATING MACHINES , ADDRESSING MACHINES , COIN-SORTING MACHINES , COIN-COUNTING AND WRAPPING MACHINES , PENCIL-SHARPENING MACHINES , PERFORATING AND STAPLING MACHINES ) * 84.55*PARTS AND ACCESSORIES ( OTHER THAN COVERS , CARRYING CASES AND THE LIKE ) SUITABLE FOR USE SOLELY OR PRINCIPALLY WITH MACHINES OF A KIND FALLING WITHIN HEADING NO 84.51 , 84.52 , 84.53 OR 84.54 : * *A . ADDRESS PLATES* *B . PARTS AND ACCESSORIES FOR ELECTRONIC CALCULATING MACHINES FALLING WITHIN SUBHEADING 84.52 A* *EX C . OTHER : * * - OF TYPEWRITERS OF SUBHEADING 84.51 A* * - OF NON-ELECTRONIC CALCULATING MACHINES OF SUBHEADING 84.52 B* * - OF OTHER MACHINES OF SUBHEADING 84.52 B* * - OF MACHINES OF HEADING NO 84.54* 84.56*MACHINERY FOR SORTING , SCREENING , SEPARATING , WASHING , CRUSHING , GRINDING OR MIXING EARTH , STONE , ORES OR OTHER MINERAL SUBSTANCES , IN SOLID ( INCLUDING POWDER AND PASTE ) FORM ; MACHINERY FOR AGGLOMERATING , MOULDING OR SHAPING SOLID MINERAL FUELS , CERAMIC PASTE , UNHARDENED CEMENTS , PLASTERING MATERIALS OR OTHER MINERAL PRODUCTS IN POWDER OR PASTE FORM ; MACHINES FOR FORMING FOUNDRY MOULDS OF SAND* 84.57*GLASS-WORKING MACHINES ( OTHER THAN MACHINES FOR WORKING GLASS IN THE COLD ) ; MACHINES FOR ASSEMBLING ELECTRIC FILAMENT AND DISCHARGE LAMPS AND ELECTRONIC AND SIMILAR TUBES AND VALVES* 84.58*AUTOMATIC VENDING MACHINES ( FOR EXAMPLE , STAMP , CIGARETTE , CHOCOLATE AND FOOD MACHINES ) , NOT BEING GAMES OF SKILL OR CHANCE* 84.59*MACHINES AND MECHANICAL APPLIANCES , HAVING INDIVIDUAL FUNCTIONS , NOT FALLING WITHIN ANY OTHER HEADING OF THIS CHAPTER : * *D . ROPE OR CABLE-MAKING MACHINERY , INCLUDING ELECTRIC WIRE AND CABLEMAKING MACHINES* *E . OTHER* 84.60*MOULDING BOXES FOR METAL FOUNDRY ; MOULDS OF A TYPE USED FOR METAL ( OTHER THAN INGOT MOULDS ) , FOR METAL CARBIDES , FOR GLASS , FOR MINERAL MATERIALS ( FOR EXAMPLE , CERAMIC PASTES , CONCRETE OR CEMENT ) OR FOR RUBBER OR ARTIFICIAL PLASTIC MATERIALS* 84.61*TAPS , COCKS , VALVES AND SIMILAR APPLIANCES , FOR PIPES , BOILER SHELLS , TANKS , VATS AND THE LIKE , INCLUDING PRESSURE-REDUCING VALVES AND THERMOSTATICALLY CONTROLLED VALVES* 84.62*BALL , ROLLER OR NEEDLE ROLLER BEARINGS* CCT HEADING NO*DESCRIPTION* 84.63*TRANSMISSION SHAFTS , CRANKS , BEARING HOUSINGS , PLAIN SHAFT BEARINGS , GEARS AND GEARING ( INCLUDING FRICTION GEARS AND GEAR-BOXES AND OTHER VARIABLESPEED GEARS ) , FLYWHEELS , PULLEYS AND PULLEY BLOCKS , CLUTCHES AND SHAFT COUPLINGS* 84.64*GASKETS AND SIMILAR JOINTS OF METAL SHEETING COMBINED WITH OTHER MATERIAL ( FOR EXAMPLE , ASBESTOS , FELT AND PAPERBOARD ) OR OF LAMINATED METAL FOIL ; SETS OR ASSORTMENTS OF GASKETS AND SIMILAR JOINTS , DISSIMILAR IN COMPOSITION , FOR ENGINES , PIPES , TUBES AND THE LIKE , PUT UP IN POUCHES , ENVELOPES OR SIMILAR PACKINGS* 85.01*ELECTRICAL GOODS OF THE FOLLOWING DESCRIPTIONS : GENERATORS , MOTORS , CONVERTERS ( ROTARY OR STATIC ) , TRANSFORMERS , RECTIFIERS AND RECTIFYING APPARATUS , INDUCTORS* 85.02*ELECTRO-MAGNETS ; PERMANENT MAGNETS AND ARTICLES OF SPECIAL MATERIALS FOR PERMANENT MAGNETS , BEING BLANKS OF SUCH MAGNETS ; ELECTRO-MAGNETIC AND PERMANENT MAGNET CHUCKS , CLAMPS , VICES AND SIMILAR WORK HOLDERS ; ELECTRO-MAGNETIC CLUTCHES AND COUPLINGS ; ELECTRO-MAGNETIC BRAKES ; ELECTRO-MAGNETIC LIFTING HEADS* 85.03*PRIMARY CELLS AND PRIMARY BATTERIES* 85.04*ELECTRIC ACCUMULATORS* 85.06*ELECTRO-MECHANICAL DOMESTIC APPLIANCES , WITH SELF-CONTAINED ELECTRIC MOTOR* 85.07*SHAVERS AND HAIR CLIPPERS , WITH SELF-CONTAINED ELECTRIC MOTOR* 85.08*ELECTRICAL STARTING AND IGNITION EQUIPMENT FOR INTERNAL COMBUSTION ENGINES ( INCLUDING IGNITION MAGNETOS , MAGNETO-DYNAMOS , IGNITION COILS , STARTER MOTORS , SPARKING PLUGS AND GLOW PLUGS ) ; GENERATORS ( DYNAMOS AND ALTERNATORS ) AND CUT-OUTS FOR USE IN CONJUNCTION WITH SUCH ENGINES* 85.09*ELECTRICAL LIGHTING AND SIGNALLING EQUIPMENT AND ELECTRICAL WINDSCREEN WIPERS , DEFROSTERS AND DEMISTERS , FOR CYCLES OR MOTOR VEHICLES* 85.10*PORTABLE ELECTRIC BATTERY AND MAGNETO LAMPS , OTHER THAN LAMPS FALLING WITHIN HEADING NO 85.09* 85.11*INDUSTRIAL AND LABORATORY ELECTRIC FURNACES , OVENS AND INDUCTION AND DIELECTRIC HEATING EQUIPMENT ; ELECTRIC WELDING , BRAZING AND SOLDERING MACHINES AND APPARATUS AND SIMILAR ELECTRIC MACHINES AND APPARATUS FOR CUTTING* 85.12*ELECTRIC INSTANTANEOUS OR STORAGE WATER HEATERS AND IMMERSION HEATERS ; ELECTRIC SOIL HEATING APPARATUS AND ELECTRIC SPACE HEATING APPARATUS ; ELECTRIC HAIRDRESSING APPLIANCES ( FOR EXAMPLE , HAIR DRYERS , HAIR CURLERS , CURLING-TONG HEATERS ) AND ELECTRIC SMOOTHING IRONS ; ELECTRO-THERMIC DOMESTIC APPLIANCES ; ELECTRIC HEATING RESISTORS , OTHER THAN THOSE OF CARBON* 85.13*ELECTRICAL LINE TELEPHONIC AND TELEGRAPHIC APPARATUS ( INCLUDING SUCH APPARATUS FOR CARRIER-CURRENT LINE SYSTEMS ) * 85.14*MICROPHONES AND STANDS THEREFOR ; LOUDSPEAKERS ; AUDIO-FREQUENCY ELECTRIC AMPLIFIERS* 85.15*RADIOTELEGRAPHIC AND RADIOTELEPHONIC TRANSMISSION AND RECEPTION APPARATUS ; RADIO-BROADCASTING AND TELEVISION TRANSMISSION AND RECEPTION APPARATUS ( INCLUDING RECEIVERS INCORPORATING SOUND RECORDERS OR REPRODUCERS ) AND TELEVISION CAMERAS ; RADIO NAVIGATIONAL-AID APPARATUS , RADAR APPARATUS AND RADIO REMOTE-CONTROL APPARATUS* 85.16*ELECTRIC TRAFFIC-CONTROL EQUIPMENT FOR RAILWAYS , ROADS OR INLAND WATERWAYS AND EQUIPMENT USED FOR SIMILAR PURPOSES IN PORT INSTALLATIONS OR UPON AIRFIELDS* CCT HEADING NO*DESCRIPTION* 85.17*ELECTRIC SOUND OR VISUAL SIGNALLING APPARATUS ( SUCH AS BELLS , SIRENS , INDICATOR PANELS , BURGLAR AND FIRE ALARMS ) , OTHER THAN THOSE OF HEADING NO 85.09 OR 85.16* 85.18*ELECTRICAL CAPACITORS , FIXED OR VARIABLE* 85.19*ELECTRICAL APPARATUS FOR MAKING AND BREAKING ELECTRICAL CIRCUITS , FOR THE PROTECTION OF ELECTRICAL CIRCUITS , OR FOR MAKING CONNECTIONS TO OR IN ELECTRICAL CIRCUITS ( FOR EXAMPLE , SWITCHES , RELAYS , FUSES , LIGHTNING ARRESTERS , SURGE SUPPRESSORS , PLUGS , LAMPHOLDERS AND JUNCTION BOXES ) ; RESISTORS , FIXED OR VARIABLE ( INCLUDING POTENTIOMETERS ) , OTHER THAN HEATING RESISTORS ; PRINTED CIRCUITS ; SWITCHBOARDS ( OTHER THAN TELEPHONE SWITCHBOARDS ) AND CONTROL PANELS* 85.20*ELECTRIC FILAMENT LAMPS AND ELECTRIC DISCHARGE LAMPS ( INCLUDING INFRA-RED AND ULTRA-VIOLET LAMPS ) ; ARC-LAMPS ; ELECTRICALLY IGNITED PHOTOGRAPHIC FLASHBULBS* 85.22*ELECTRICAL APPLIANCES AND APPARATUS , HAVING INDIVIDUAL FUNCTIONS , NOT FALLING WITHIN ANY OTHER HEADING OF THIS CHAPTER* 85.23*INSULATED ( INCLUDING ENAMELLED OR ANODIZED ) ELECTRIC WIRE , CABLE , BARS , STRIP AND THE LIKE ( INCLUDING CO-AXIAL CABLE ) , WHETHER OR NOT FITTED WITH CONNECTORS* 85.24*CARBON BRUSHES , ARC-LAMP CARBONS , BATTERY CARBONS , CARBON ELECTRODES AND OTHER CARBON ARTICLES OF A KIND USED FOR ELECTRICAL PURPOSES85.25*INSULATORS OF ANY MATERIAL* 85.26*INSULATING FITTINGS FOR ELECTRICAL MACHINES , APPLIANCES OR EQUIPMENT , BEING FITTINGS WHOLLY OF INSULATING MATERIAL APART FROM ANY MINOR COMPONENTS OF METAL INCORPORATED DURING MOULDING SOLELY FOR PURPOSES OF ASSEMBLY , BUT NOT INCLUDING INSULATORS FALLING WITHIN HEADING NO 85.25* CHAPTER 86*RAILWAY AND TRAMWAY LOCOMOTIVES , ROLLING-STOCK AND PARTS THEREOF ; RAILWAY AND TRAMWAY TRACK FIXTURES AND FITTINGS ; TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS ( NOT ELECTRICALLY POWERED ) * CHAPTER 87*VEHICLES , OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK , AND PARTS THEREOF* 88.04*PARACHUTES AND PARTS THEREOF AND ACCESSORIES THERETO* 88.05*CATAPULTS AND SIMILAR AIRCRAFT LAUNCHING GEAR ; GROUND FLYING TRAINERS ; PARTS OF ANY OF THE FOREGOING ARTICLES* 89.01*SHIPS , BOATS AND OTHER VESSELS NOT FALLING WITHIN ANY OF THE FOLLOWING HEADINGS OF THIS CHAPTER* 89.02*VESSELS SPECIALLY DESIGNED FOR TOWING ( TUGS ) OR PUSHING OTHER VESSELS* 89.03*LIGHT-VESSELS , FIRE-FLOATS , DREDGERS OF ALL KINDS , FLOATING CRANES , AND OTHER VESSELS THE NAVIGABILITY OF WHICH IS SUBSIDIARY TO THEIR MAIN FUNCTION ; FLOATING DOCKS* SECTION XVIII*OPTICAL , PHOTOGRAPHIC , CINEMATOGRAPHIC , MEASURING , CHECKING , PRECISION , MEDICAL AND SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; SOUND RECORDERS AND REPRODUCERS ; TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS , MAGNETIC ; PARTS THEREOF* SECTION XIX*ARMS AND AMMUNITION ; PARTS THEREOF* SECTION XX*MISCELLANEOUS MANUFACTURED ARTICLES* SECTION XXI*WORKS OF ART , COLLECTORS' PIECES , AND ANTIQUES